                          Case 5:19-mj-00179-STE Document 1 Filed 04/09/19 Page 1 of 14
      AO 106(Rev. 04/10) Application for a Search Warrant
                                                                                                           W/t'-I 4.ao/t

                                           United States District Court
                                                                           for the

                                                        Western District of Oklahoma                                        APR 09 2019
                   In the Matter of the Search of                                                              CARMELITA REEDER SHINN, CLERK
                                                                                                              U.S. DIST. COUCT.J^STERN DIST. OKLA.
              (Briefly describe the property to be searched
               or identify the person by name and address)
                                                                                                              by             gJOQ             DEPUTY
                                                                                       Case No. M-ig-Hl-STE
GoPro Hero 5 w/64gb SD card; Samsung cell phone, s/n R58JC25P00H;
 Samsung tablet, model no. CE0168; ASUS laptop, model no, GXSOIV;
ACS thumb drive, s/n RR 128-06885; Crosstour camera w/32gb SD card

                                                 APPLICATION FOR A SEARCH WARRANT

             I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
     penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
     property to be searched and give its location):

       See Attachment A.

     located in the              Western              District of             Oklahoma              ,there is now concealed (identify the
     person or describe the property to be seized):
       See Attachment B.



               The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                      [?r evidence of a crime;
                     (STcontraband, fruits of crime, or other items illegally possessed;
                     l5zCproperty designed for use, intended for use, or used in committing a crime;
                      □ a person to be airested or a person who is unlawfully restrained.
               The search is related to a violation of:

                  Code Sections                                                        Offense Description
             10 U.S.C. §§ 885 and 886                                         Desertion and absence without leave (AWOL)
             18 U.S.C. § 922(g)(2)                                  Possessing a firearm and ammunition while being a fugitive from justice

                 The application is based on these facts:
             See attached Affidavit of Special Agent Bryan Trulson, Air Force Office of Special Investigations, which is
             incorporated by reference herein.

                vO Continued on the attached sheet.
                  □ Delayed notice of                  days (give exact ending date if more than 30 days:                    ) is requested
                    under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.



                                                                                                   Applicant's signature

                                                                                              Bryan Trulson, Special Agent
                                                                                                   Printed name and title


     Sworn to before me and signed in my presence.


     Date:
                                                                                                     Judge's signature

     City and state:       oKCfOK                                                       SHON T. ERWIN, U.S. Magistrate Judge
                                                                                                   Printed name and title
        Case 5:19-mj-00179-STE Document 1 Filed 04/09/19 Page 2 of 14




                              ATTACHMENT A


a.    One black GoPro brand Hero 5 camera with a chest harness and one red and grey

64GB SanDisk brand Ultra Plus memory card;


b.    one silver Samsung brand cellular phone bearing serial number R58JC25P00H;

c.    one black Samsung brand tablet, model no. CEO 168;


d.    one ASUS brand laptop computer, model no. GX501V;

e.    one black ACS brand thumb drive bearing serial no. RR 128-068851; and


f.    one Crosstour brand digital camera with a red and gold colored 32GB SanDisk

brand Extreme Plus memory card.
      Case 5:19-mj-00179-STE Document 1 Filed 04/09/19 Page 3 of 14




                               ATTACHMENT B


   INFORMATION TO BE SEARCHED AND THINCS TO BE SEIZED

1. Any and all documents related to YOUNG's preparations and planning of his

   unauthorized departure from his duty station and any documents showing his

   intentions ofremaining away therefrom permanently.

2. Any and all documents related to YOUNG's knowledge of his fugitive status and

   his knowing possession of a firearm and ammunition while being a fugitive from

   justice.

3. A search of the electronic devices, computers, cellular/mobile phones, and other

   items listed in this Attachment and Warrant will include, but not be limited to, a

   search of, and for, computer passwords, computer pass-phrases, data security

   devices, records, documents, materials, electronic data, electronic mail, Internet

   history, geolocation data, chat sessions, mobile applications, sms/mms "text"

   messages.


4. Electronically stored information on electronic devices, computers, cellular/mobile

   phones, and other items listed in this Attachment and Warrant that might serve as

   direct evidence of the crimes described on the warrant, but also forensic evidence

   that establishes how the devices were to be used, the purpose of its use, who would

   use it, and when.

5. User attribution evidence on electronic devices that indicates who has used or

   controlled the devices and when they were used or accessed.
            Case 5:19-mj-00179-STE Document 1 Filed 04/09/19 Page 4 of 14




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA



    AFFIDAVIT IN SUPPORT OF APPLICATION FOR SEARCH WARRANT


I, Bryan Trulson, being duly sworn, depose and state as follows:


                   INTRODUCTION AND AGENT BACKGROUND


       1.      I am a Special Agent with the Air Force Office of Special Investigations

(AFCSI) and have been so for over eleven years. I have investigated matters involving

complex criminal and counter-intelligence violations. I am currently assigned as the

Superintendent of AFOSI Detachment (Det) 114, Tinker Air Force Base (TAFB),

Oklahoma.       Through investigations, experience, and training at the Federal Law

Enforcement Training Center (FLETC), I have become familiar with methods and

operations employed by individuals attempting to conceal their illegal behavior.

      2.       I am familiar with the information contained in this Affidavit through

personal investigation, discussions with other law enforcement personnel, interviews with

witnesses, and review ofreports and other related documentation. This Affidavit contains

information necessary to support the search warrant and is not intended to include every

fact or matter I have observed or know.


      3.       This Affidavit is presented for the limited purpose of establishing probable

cause to secure a search warrant for various electronic devices now located at the AFOSI


office at TAFB within the Western District of Oklahoma, which were seized from Scott

Robert YOUNG,aka Skylar Kira YOUNG(YOUNG)during his arrest for desertion and
           Case 5:19-mj-00179-STE Document 1 Filed 04/09/19 Page 5 of 14




absence without leave(AWOL)in violation of 10 U.S.C. §§ 885 and 886. There is also

probable cause to believe that YOUNG violated 18 U.S.C. § 922(g)(2) by possessing a

firearm and ammunition while being a fugitive from justice.


                                 PROBABLE CAUSE



      4.      YOUNG is an active duty enlisted member of the United States Air Force

(USAF). YOUNG is assigned to the 964th Airborne Air Control Squadron (AACS) at

TAFB, Oklahoma. YOUNG is required to work unless excused from duty by a superior

USAF service member. On March 27, 2019, YOUNG failed to go to his appointed place

of duty. On March 28, YOUNG's Squadron Commander, Lieutenant Colonel (Lt Col)

Sean R. Ames,placed YOUNG on AWOL status.

      5.      On March 30, 2019, YOUNG's family advised law enforcement they had

not heard from or seen YOUNG since March 26, 2019. YOUNG's mother had filed a

missing person report with the Midwest City Police Department.

      6.      On April 1, 2019, YOUNG sent a message to his sister Christina Steams

(Steams) via an intemet-based messaging platform called Discord. Discord a software

application designed for video gaming communities. Discord specializes in text, image,

video, and audio communications between users in a chat channel. Steams received the

messages from a Discord user Steams knew to be YOUNG. The message read as follows:

"An update from me is scheduled for Tues, 02Apr @ 7:30am CDT, available at the link

above. Expect a suicide note." The message went on to say,"More to follow on a later

day. This is my way of distributing info so you & others have something to chew on before
             Case 5:19-mj-00179-STE Document 1 Filed 04/09/19 Page 6 of 14




we talk properly. Until then,I apologize for remaining silent, but I can't let myselfbe found

so easily." YOUNG posted a web address to what appeared to be a personal web-based

log (blog) for individuals to view what YOUNG bad promised later to post. Steams told

law enforcement that YOUNG bad also posted the same message on bis Facebook account.

Based on the message. Steams believed YOUNG was going to hurt someone else prior to

committing suicide.

        7.      On April 1, 2019, law enforcement leamed from YOUNG's financial

institution that be bad made financial transactions in Oklahoma as recently as March 27,

2019.    However, YOUNG's financial institution disclosed to law enforcement that

YOUNG bad made financial transactions at a hotel in Chicago, Illinois on March 28 and

April 1,2019. YOUNG also made a cash withdrawal at a train station in Chicago on April

1,2019.

        8.      Law enforcement leamed that YOUNG bad purchased fare to travel by train

from Chicago, Illinois to Spokane, Washington. The train was scheduled to arrive in

Spokane on April 3, 2019. On April 1, 2019, during a scheduled train stop in St. Paul,

Minnesota, AFOSI and Deputy United States Marshals located and arrested YOUNG on

board a train. At the time ofhis arrest, YOUNG had in his possession, a loaded Smith and

Wesson 9mm pistol, four loaded magazines, two holsters, and sixty one rounds of 9mm

ammunition. At the time of his arrest, YOUNG was also in possession of the following

items listed in Attachment A:


                a. One black GoPro brand Hero 5 camera with a chest hamess and one red


                   and grey 64GB SanDisk brand Ultra Plus memory card;

                                             3
            Case 5:19-mj-00179-STE Document 1 Filed 04/09/19 Page 7 of 14




               b. one silver Samsung brand cellular phone bearing serial number

                  R58JC25P00H;

               c. one black Samsung brand tablet, model no. CEO 168;

               d. one ASUS brand laptop computer, model no. GX501V;

               e. one black ACS brand thumb drive bearing serial no.RR 128-068851; and

               f. one Crosstour brand digital camera with a red and gold colored 32GB

                  SanDisk brand Extreme Plus memory card.

       9.      Law enforcement transported the above-listed back to TAFB, Oklahoma.

The items seized during YOUNG's arrest are currently being stored in the evidence room

at the AFOSI Det 114 at TAFB, Oklahoma.

        COMPUTERS,ELECTRONIC STORAGE,AND FORENSIC ANALYSIS

       10.     Based on my knowledge, training, and experience, and the experience of

other law enforcement personnel, I know that the above listed electronic devices are

capable of communicating via person-to-person voice calls, text messages, and/or

voicemail. I know that both the GoPro and the Crosstour cameras can communicate with


computers, smartphones, and tablet devices via a wireless internet connection. I know that

both Facebook and Discord can be accessed via smartphones, tablets, and laptop

computers.

       11.     I know that persons traveling out of state often use cellphones, laptops, and

tablets to search for and book hotel rooms, flights, and travel tickets. I know that persons

planning to commit suicide often use the internet to research methods and compose and

store drafts of suicide notes on their electronic devices. I know that persons who preplan

                                             4
         Case 5:19-mj-00179-STE Document 1 Filed 04/09/19 Page 8 of 14




to upload scheduled updates to a blog, often have those update documents stored on their

electronic devices.


       12.    "Computer," as used herein, is defined, pursuant to 18 U.S.C. § 1030(e)(1),

as an electronic, magnetic, optical, electrochemical, or other high speed data processing

device performing logical or storage functions, and includes any data storage facility or

communications facility directly related to or operating in conjunction with such device.

       13.   "Computer hardware," as used herein, consists of all equipment that can

receive, capture, collect, analyze, create, display, convert, store, conceal, or transmit

electronic, magnetic, or similar computer impulses or data. Computer hardware includes

any data-processing devices(including, but not limited to, central processing units, internal

and peripheral storage devices such as fixed disks, external hard drives, floppy disk drives

and diskettes, and other memory storage devices); peripheral input/output devices

(including, but not limited to, keyboards, printers, video display monitors, and related

communications devices such as cables and connections), as well as any devices,

mechanisms, or parts that can be used to restrict access to computer hardware (including,

but not limited to, physical keys and locks).

       14.    "Computer-related documentation," as used herein, consists of written,

recorded, printed, or electronically stored material which explains or illustrates how to

configure or use computer hardware, computer software, or other related items.

       15.   "Computer passwords, pass-phrases and data security devices," as used

herein, consist of information or items designed to restrict access to or hide computer

software, documentation,or data. Data security devices may consist ofhardware,software,

                                                5
         Case 5:19-mj-00179-STE Document 1 Filed 04/09/19 Page 9 of 14




or other programming code. A password or pass-phrase (a string of alpha-numeric

characters) usually operates as a sort of digital key to "unlock" particular data security

devices. Data security hardware may include encryption devices, chips, and circuit boards.

Data security software of digital code may include programming code that creates "test"

keys or "hot" keys, which perform certain pre-set security functions when touched. Data

security software or code may also encrypt, compress, hide, or "booby-trap" protected data

to make it inaccessible or unusable, as well as reverse the progress to restore it.

       16.    The terms "records," "documents," and "materials," as used herein, include

all information recorded in any form, visual or aural, and by any means, whether in

handmade form (including, but not limited to, writings, drawings, painting), photographic

form (including, but not limited to, microfilm, microfiche, prints, slides, negatives,

videotapes, motion pictures, photocopies), mechanical form (including, but not limited to,

phonograph records, printing,typing)or electrical, electronic or magnetic form (including,

but not limited to, tape recordings, cassettes, compact discs, electronic or magnetic storage

devices such as floppy diskettes, hard disks, CD-ROMs, digital video disks ("DVDs"),

Personal Digital Assistants ("PDAs"), Multi Media Cards ("MMCs"), memory sticks,

optical disks, printer buffers, smart cards, memory calculators, electronic dialers, or

electronic notebooks, as well as digital data files and printouts or readouts from any

magnetic, electrical or electronic storage device).

       17.    The term "the Internet," as used herein, is a global computer network which

electronically connects computers and allows communications and transfers of data and

information across state and national boundaries. To gain access to the Internet, an

                                              6
        Case 5:19-mj-00179-STE Document 1 Filed 04/09/19 Page 10 of 14




individual utilizes an Internet service provider(ISP). These ISP's are available worldwide.

When an individual communicates through the Internet, the individual leaves an Internet

Protocol(IP) address that identifies the individual user by account and ISP.

       18.    This Affidavit seeks permission to locate not only electronically stored

information on cellular phones and other electronic devices that might serve as direct

evidence ofthe crimes described on the warrant, but also forensic evidence that establishes

how the devices were to be used, the purpose oftheir use, who would use them, and when.

       19.   Data on the storage medium can provide evidence of a file that was once on

the storage medium but has since been deleted or edited, or of a deleted portion of a file

(such as a paragraph that has been deleted from a word processing file). Virtual memory

paging systems can leave traces ofinformation on the storage medium that show what tasks

and processes were recently active. Web browsers, e-mail programs, and chat programs

store configuration information on the storage medium that can reveal information such as

online nicknames and passwords. Operating systems can record additional information,

such as the attachment ofperipherals, the attachment ofUSB flash storage devices or other

external storage media, and the times the computer was in use. Computer file systems can

record information about the dates files were created and the sequence they were created.

      20.    Forensic evidence on a device can also indicate who has used or controlled

the device. This "user attribution" evidence is analogous to the search for "indicia of

occupancy" while executing a search warrant at the Subject Residence.

      21.    The process of identifying the exact electronically stored information on a

storage medium that is necessary to draw an accurate conclusion is a dynamic process.

                                            7
        Case 5:19-mj-00179-STE Document 1 Filed 04/09/19 Page 11 of 14




Electronic evidence is not always data that can be merely reviewed by a review team and

passed along to investigators. Whether data stored on a computer is evidence may depend

on other information stored on the computer and the application of knowledge about how

a computer behaves. Therefore, contextual information necessary to understand other

evidence also falls within the scope ofthe warrant.

       22.    Further, in finding evidence of how a device was used,the purpose ofits use,

who used it, and when, sometimes it is necessary to establish that a particular thing is not

present on a storage medium.

       23.    I, and/or any other duly authorized federal agent or forensic examiner, will

execute the warrant requested above.


                                     CONCLUSION



       24.   I submit there is probable cause to believe that evidence of YOUNG'S

knowledge, intent, and planning of being absent from his duty station will be found in the

items described in Attachment A. Further, I submit there is probable cause to believe that

evidence of YOUNG's knowledge of his fugitive status and his knowing possession of a

firearm and ammunition will be found in the items described in Attachment A. The items

described in Attachment A are currently within the Westem District of Oklahoma. Since

the items to be searched are currently in law enforcement custody, I ask that the search be

allowed to be executed at any time in the day or night.
           Case 5:19-mj-00179-STE Document 1 Filed 04/09/19 Page 12 of 14




          25.   I swear the forgoing is true and correct to the best of my knowledge and

belief.



          FURTHER,YOUR AFFIANT SAYETH NOT.




                                                   BRYAN TRULSON
                                                   Special Agent
                                                   Air Force Office
                                                   of Special Investigations

          Sworn to and subscribed before me this *7 ^ay of April, 2019.

                                                    SHON T. ERWIN
                                                    United States Magistrate Judge
       Case 5:19-mj-00179-STE Document 1 Filed 04/09/19 Page 13 of 14




                              ATTACHMENT A


a.    One black GoPro brand Hero 5 camera with a chest harness and one red and grey

64GB SanDisk brand Ultra Plus memory card;


b.    one silver Samsung brand cellular phone bearing serial number R58JC25P00H;

c.    one black Samsung brand tablet, model no. CEO 168;


d.    one ASUS brand laptop computer, model no. GX501V;


e.    one black ACS brand thumb drive bearing serial no. RR 128-068851; and


f.    one Crosstour brand digital camera with a red and gold colored 32GB SanDisk

brand Extreme Plus memory card.
     Case 5:19-mj-00179-STE Document 1 Filed 04/09/19 Page 14 of 14




                               ATTACHMENT B


   INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED

1. Any and all documents related to YOUNG's preparations and planning of his

   unauthorized departure from his duty station and any documents showing his

   intentions ofremaining away therefrom permanently.

2. Any and all documents related to YOUNG's knowledge of his fugitive status and

   his knowing possession of a firearm and ammunition while being a fugitive from

   justice.

3. A search of the electronic devices, computers, cellular/mobile phones, and other

   items listed in this Attachment and Warrant will include, but not be limited to, a

   search of, and for, computer passwords, computer pass-phrases, data security

   devices, records, documents, materials, electronic data, electronic mail, Internet

   history, geolocation data, chat sessions, mobile applications, sms/mms "text"

   messages.


4. Electronically stored information on electronic devices, computers, cellular/mobile

   phones, and other items listed in this Attachment and Warrant that might serve as

   direct evidence of the crimes described on the warrant, but also forensic evidence

   that establishes how the devices were to be used, the purpose of its use, who would

   use it, and when.

5. User attribution evidence on electronic devices that indicates who has used or


   controlled the devices and when they were used or accessed.
